Case 1:20-cr-10164-NMG Document 98 Filed 05/13/21 Page 1 of 6

U.S. Department of Justice

Nathaniel R. Mendell
Acting United States Attorney
District of Massachusetts

 

 

Main Reception: (617) 748-3100 John Joseph Moakley United States Courthouse
1 Courthouse Way
Suite 9200
Boston, Massachusetts 02210

April 16, 2021

Michael Wilcox
Aloise & Wilcox PC
One Exchange Place
Worcester, MA 01608

Re: United States vy. Michael Murphy
Criminal No. 20-cr-10164-NMG

Dear Attorney Wilcox:

The United States Attorney for the District of Massachusetts (“the U.S. Attorney”) and your
client, Michael Murphy (“Defendant”), agree as follows, pursuant to Federal Rule of Criminal
Procedure | I (c)(1}{B):

i. Change of Plea

No later than May 14, 2021, Defendant will plead guilty to Counts One and Two of the
Indictment: conspiracy to commit embezzlement from a program receiving federal funds, in
violation of 18 U.S.C. § 371; and embezzlement from a program receiving federal funds, in
violation of 18 U.S.C. § 666. Defendant admits that he committed the crimes specified in these
counis and is in fact guilty of each one.

2. Penalties

Defendant faces the following maximum penalties on each count of the Indictment: Count
One ~ incarceration for five years; supervised release for three years; a fine of $250,000; a
mandatory special assessment of $100; restitution; and forfeiture to the extent charged in the
Indictment; and Count Two - incarceration for ten years; supervised release for three years; a fine
of $250,000; a mandatory special assessment of $100; restitution; and forfeiture to the extent
charged in the Indictment.
Case 1:20-cr-10164-NMG Document 98 Filed 05/13/21 Page 2 of 6

3, Sentencing Guidelines

The U.S. Attorney agrees, based on the following calculations, that Defendant’s total
“offense level” under the Guidelines is 17 :

a) Defendant’s base offense level is 6, because the offense of conviction has a
statutory maximum term of less than 20 years (USSG § 2B1.1(a)(2));

b) Defendant’s offense level is increased by 12, because the foreseeable loss is
greater than $250,000 but less than $550,000 (USSG § 2B1.1(b)(1)(G));

c) Defendant’s offense level is increased by 2, because defendant abused a
position of trust, (USSG § 3B1.3); and

d) Defendant’s offense level is decreased by 3, because Defendant has accepted
responsibility for Defendant’s crimes, and has timely notified authorities of his
intention to plead guilty thereby permitting the government and the Court to
allocate their resources efficiently (USSG § 3E1.1).

Defendant reserves the right to challenge these calculations, including the loss amount
attributable to the defendant and the application of any enhancement, at sentencing.

Defendant understands that the Court is not required to follow this calculation or even to
sentence Defendant within the Guidelines and that Defendant may not withdraw his guilty plea if
Defendant disagrees with how the Court calculates the Guidelines or with the sentence the Court
imposes.

Defendant also understands that the government will object to any reduction in his sentence
based on acceptance of responsibility if: (a) at sentencing, Defendant (himself or through counsel)
indicates that he does not fully accept responsibility for having engaged in the conduct underlying
each of the elements of the crime(s) to which he is pleading guilty; or (b) by the time of sentencing,
Defendant has committed a new federal or state offense, or has in any way obstructed justice.

If, after signing this Agreement, Defendant’s criminal history score or Criminal History
Category is reduced, the U.S. Attorney reserves the right to seek an upward departure under the
Guidelines.

Nothing in this Plea Agreement affects the U.S. Attorney’s obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

4, Sentence Recommendation
‘The U.S. Attorney agrees to recommend the following sentence to the Court:
a) incarceration at the low end of the Guidelines sentencing range as calculated by

the U.S. Attorney in Paragraph 3;
2
Case 1:20-cr-10164-NMG Document 98 Filed 05/13/21 Page 3 of 6

b) a fine within the Guidelines sentencing range as calculated by the U.S. Attorney
in Paragraph 3, unless the Court finds that Defendant is not able, and is not
likely to become able, to pay a fine;

c) 36 months of supervised release;

d) amandatory special assessment of $200, which Defendant must pay to the Clerk
of the Court by the date of sentencing;

e) restitution of $16,014; and
f) forfeiture as set forth in Paragraph 6.
Defendant reserves the right to argue for a lower sentence.
5, Waiver of Appellate Rights and Challenges to Conviction or Sentence

Defendant has the right to challenge his conviction and sentence on “direct appeal.” This
means that Defendant has the right to ask a higher court (the “appeals court”) to look at what
happened in this case and, if the appeals court finds that the trial court or the parties made certain
mistakes, overturn Defendant’s conviction or sentence. Also, in some instances, Defendant has
the right to file a separate civil lawsuit claiming that serious mistakes were made in this case and
that his conviction or sentence should be overturned.

Defendant understands that he has these rights, but now agrees to give them up.
Specifically, Defendant agrees that:

a) He will not challenge his conviction on direct appeal or in any other proceeding,
including in a separate civil lawsuit; and

b) He will not challenge his sentence, including any court orders related to
forfeiture, restitution, fines or supervised release, on direct appeal or in any
other proceeding, including in a separate civil lawsuit.

Defendant understands that, by agreeing to the above, he is agreeing that his conviction
and sentence will be final when the Court issues a written judgment after the sentencing hearing

in this case. That is, after the Court issues a written judgment, Defendant will lose the right to

appeal or otherwise challenge his conviction and sentence, regardless of whether he later changes
his mind or finds new information that would have led him not to agree to give up these rights in

the first place.

 

Defendant acknowledges that he is agreeing to give up these rights at least partly in
exchange for concessions the U.S. Attorney is making in this Agreement.

3
Case 1:20-cr-10164-NMG Document 98 Filed 05/13/21 Page 4 of 6

The parties agree that, despite giving up these rights, Defendant keeps the right to later
claim that his lawyer rendered ineffective assistance of counsel, or that the prosecutor or a member
of law enforcement involved in the case engaged in intentional misconduct serious enough to
entitle Defendant to have his conviction or sentence overturned.

6. Forfeiture

Defendant hereby waives and releases any claims Defendant may have to any vehicles,
currency, or other personal property seized by the United States, or seized by any state or local law
enforcement agency and turned over to the United States, during the investigation and prosecution
of this case, and consents to the forfeiture of all such assets.

7. Civil Liability

This Plea Agreement does not affect any civil liability, including any tax liability,
Defendant has incurred or may later incur due to his criminal conduct and guilty plea to the charges
specified in Paragraph 1 of this Agreement.

8. Breach of Plea Agreement

Defendant understands that if he breaches any provision of this Agreement, violates any
condition of Defendant’s pre-trial release or commits any crime following Defendant’s execution
of this Plea Agreement, Defendant cannot rely upon such conduct to withdraw his guilty plea.
Defendant’s conduct, however, would give the U.S. Attorney the right to be released from his
commitments under this Agreement, to pursue any charges that were, or are to be, dismissed under
this Agreement, and to use against Defendant any of Defendant’s statements, and any information
or materials he provided to the government during investigation or prosecution of his case—even
if the parties had entered any earlier written or oral agreements or understandings about this issue.

Defendant also understands that if he breaches any provision of this Agreement or engages
in any of the aforementioned conduct, he thereby waives any defenses based on the statute of
limitations, constitutional protections against pre-indictment delay, and the Speedy Trial Act, that
Defendant otherwise may have had to any charges based on conduct occurring before the date of
this Agreement.

9. Who is Bound by Plea Agreement

This Agreement is only between Defendant and the U.S. Attorney for the District of
Massachusetts. It does not bind the Attorney General of the United States or any other federal,
state, or local prosecuting authorities.

10. Modifications to Plea Agreement

This Agreement can be modified or supplemented only in a written memorandum signed
by both partics, or through proceedings in open court.
4
Case 1:20-cr-10164-NMG Document 98 Filed 05/13/21 Page 5 of 6

If this letter accurately reflects the agreement between the U.S. Attorney and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below, Please also sign
below as Witness. Return the original of this letter to Assistant U.S. Attorney Mark Grady.

Sincerely,

NATHANIEL R. MENDELL
Acting United States Attorney

By: akon Chew hy HIG
ustin Chao

Chief, Public Corruption Unit
Eugenia M. Carris
Deputy Chief, Public Corruption Unit

 

 

Assistant U.S. Attorney
Case 1:20-cr-10164-NMG Document 98 Filed 05/13/21 Page 6 of 6

ACKNOWLEDGMENT OF PLEA AGREEMENT

I have read this letter and discussed it with my attorney. The letter accurately presents my
agreement with the United States Attorney’s Office for the District of Massachusetts, There are no
unwritten agreements between me and the United States Attorney’s Office, and no United States
government official has made any unwritten promises or representations to me in connection with
my guilty plea. | have received no prior offers to resolve this case.

I understand the crimes I am pleading guilty to, and the maximum penalties for those
crimes. I have discussed the Sentencing Guidelines with my lawyer and I understand the
sentencing ranges that may apply.

I am satisfied with the legal representation my lawyer has given me and we have had
enough time to meet and discuss my case. We have discussed the charges against me, possible
defenses I might have, the terms of this Agreement and whether I should go to trial.

I am entering into this Agreement freely and voluntarily and because I am in fact guilty of
the offenses. I believe this Agreement is in my best interest.

 

Defendant

Date: 5/7/21

 

I certify that Michael Murphy has read this Agreement and that we have discussed what it
means. I believe Michael Murphy understands the Agreement and is entering into it freely,
voluntarily, and knowingly. I also certify that the U.S. Attorney has not extended any other offers

regarding a change of plea in this case.

Micha ifcox
Attor for Defendant

Date: S S10/ 24 ee
